 



Exhibit 10.1
February 27, 2008
Thomas J. Sanzone
Dear Tom:

We are pleased to offer you the position of Executive Vice President and Chief
Administrative Officer of Merrill Lynch, reporting to John A. Thain, Chairman
and CEO. In this position, you will be responsible globally for Merrill Lynch’s
technology, operations, and corporate services. We anticipate and you agree that
you will commence employment as soon as you are able consistent with the
post-employment restrictions applicable to your current employment, which we
expect you to honor (“the Start Date”), and you agree to seek or cooperate in
our seeking a reduction in such restrictions that would permit the Start Date to
be as soon as possible. However, this offer is contingent on your ability to
commence employment, free of any restriction that prevents your commencing
employment, no later than September 26, 2008.
COMPENSATION
Salary
Your starting salary will be at the annualized rate of $600,000 and will
commence on your Start Date.
Incentive Compensation
You will be eligible to participate in the Merrill Lynch Variable Incentive
Compensation Program (VICP). In general, VICP awards are granted annually at the
sole discretion of management based upon individual performance, company
financial results, and other criteria. However, for Performance Year 2008, you
will receive a guaranteed VICP award of $9,400,000, provided you are in the
continuous employment of Merrill Lynch through the scheduled payment date in
early 2009 (“your Guaranteed VICP Award”). Your Guaranteed VICP Award may
consist of cash or cash and equity, at the discretion of Merrill Lynch, but any
portion of your Guaranteed VICP Award granted in equity will be at a percentage
of your total compensation generally equivalent to the treatment given to
similarly situated executives. Any equity portion of your Guaranteed VICP Award
may consist of Merrill Lynch Restricted Units or other equity instruments
subject to the vesting and other provisions of the applicable Merrill Lynch &
Co., Inc. employee stock compensation plan (“the ESCP”) and grant documents. In
general, except as otherwise specifically provided in the applicable ESCP and
grant documents, if your employment terminates for any reason or if you violate
any of the terms and conditions of the grant

 



--------------------------------------------------------------------------------



 



prior to the vesting and/or distribution to you of your equity grant, your
rights to the unvested and/or undistributed portion shall be terminated and such
grants will be canceled. All equity grants are subject to the approval of the
Management Development and Compensation Committee of the Merrill Lynch & Co.,
Inc. Board of Directors (“the MDCC”).
Your performance will be reviewed periodically. Any future salary and other
compensation, including any future awards under the VICP, will be based on a
consideration of a number of factors, including, but not limited to, your
individual performance and shall be determined in Merrill Lynch’s sole
discretion.
Sign-On Restricted Units
In consideration of your commencing employment, and subject to MDCC approval at
its first regularly scheduled meeting following the Start Date, Merrill Lynch
will grant you Restricted Units of Merrill Lynch common stock, subject to the
provisions of the applicable ESCP and grant documents (the “Sign-On Restricted
Units”). The total number of Sign-On Restricted Units shall be determined by
dividing $2,000,000.00 (“the Sign-On Restricted Unit Value”) by the mean of the
high and low sales prices of Merrill Lynch common stock on the Start Date, or,
if the Start Date is not a trading day, on the first trading day following the
Start Date (“the Start Date Price”) and rounding the quotient to the next
highest whole number.
On each of the first, second, third, and fourth anniversaries of the Start Date,
the vesting period applicable to 25% of the total number of Sign-On Restricted
Units will end and such Sign-On Restricted Units will be delivered to you,
subject to a reduction of the number of units to be delivered by the number of
units necessary to satisfy Merrill Lynch’s applicable tax withholding
requirements. Except as otherwise specifically provided in the applicable ESCP
and grant documents, if your employment terminates for any reason or if you
violate any of the terms and conditions of the grant prior to the end of the
vesting schedule described above, your rights to Sign-On Restricted Units not
yet distributed to you shall be terminated and such Sign-On Restricted Units
will be canceled.
Should the MDCC fail to approve the Sign-On Restricted Units, you will be paid
the Sign-On Restricted Unit Value in cash.
Buyout of Forfeited Equity
To compensate you for your forfeiture of unvested equity awards granted by your
current employer (the “Forfeiture”), and subject to MDCC approval at its first
regularly scheduled meeting following the Start Date with respect to the
Restricted Unit grant described in this paragraph, Merrill Lynch will make cash
payments and/or grants of Restricted Units to you, subject to our receiving
reasonable written confirmation of the Forfeiture, in an aggregate amount to
which we will agree (“the Replacement Value”). The portion of the Replacement
Value representing the Forfeiture that would have vested

 



--------------------------------------------------------------------------------



 



and/or been distributed prior to February 25, 2009 shall be paid to you in cash
within 30 days of the Start Date. The remaining portion of the Replacement Value
will be converted to Restricted Units based on the average closing value of
Merrill Lynch common stock over the 30 day trading period ending February 22,
2008, and shall vest and be distributed to you according the vesting schedule
applicable to the corresponding Forfeiture. Except as otherwise specifically
provided in the applicable ESCP and grant documents, if your employment
terminates for any reason or if you violate any of the terms and conditions of
the grant prior to the end of the vesting schedule described above, your rights
to the Restricted Units granted as part of the Replacement Value and not yet
distributed to you shall be terminated and such Restricted Units will be
canceled.
Should the MDCC fail to approve a grant representing the equity portion of the
Replacement Value, you will be paid that portion of the Replacement Value in
cash.
DISCHARGE WITHOUT CAUSE OR RESIGNATION WITH GOOD REASON
The termination of your employment by Merrill Lynch without Cause or your
resignation with Good Reason (“a Qualifying Employment Termination”) will the
have following consequences with respect to the payments and equity grants
described in this letter agreement:
Guaranteed VICP Award
If a Qualifying Employment Termination occurs before you are paid the cash
portion of your Guaranteed VICP Award and before you are granted any equity
portion of your Guaranteed VICP Award by the MDCC, the entire Guaranteed VICP
Award will be paid to you in cash. If a Qualifying Employment Termination occurs
after you are paid the cash portion of your Guaranteed VICP Award but before you
are granted any equity portion of your Guaranteed VICP Award by the MDCC, that
portion of your Guaranteed VICP Award that Merrill Lynch intended to award you
in the form of an equity grant will be paid in cash. If a Qualifying Employment
Termination occurs after you are paid the cash portion of your Guaranteed VICP
Award and after you are granted any equity portion of your Guaranteed VICP Award
by the MDCC, and you are not eligible for post-employment retention of that
grant under the terms of the applicable ESCP and grant documents, the value of
any remaining equity portion of your Guaranteed VICP Award not yet distributed
to you will be paid in cash, such value being calculated using the average of
the opening and closing prices of Merrill Lynch common stock on the New York
Stock Exchange on the date of the Qualifying Employment Termination or, if that
is not a trading day, on the next trading day following the Qualifying
Employment Termination. For purposes of this paragraph, “eligible for
post-employment retention of that grant under the terms of the applicable ESCP
and grant documents” includes post-employment retention associated with Staff
Reduction treatment, which Merrill Lynch in its discretion may elect to offer
you in the event of a Qualifying Employment Termination, and which requires your
execution of a general release of employment claims in favor of Merrill Lynch.
For avoidance of doubt, if Merrill Lynch offers you Staff Reduction treatment
and you decline to execute a general release or fail to comply

 



--------------------------------------------------------------------------------



 



with any other conditions contained in the applicable ESCP and grant documents
pertaining to Staff Reduction treatment, you will not be eligible for a cash
payment.
Sign-On Restricted Units
If a Qualifying Employment Termination occurs before you are awarded the Sign-On
Restricted Units by the MDCC, the Sign-On Restricted Unit Value will be paid to
you in cash. If a Qualifying Employment Termination occurs after you are awarded
the Sign-On Restricted Units by the MDCC, and you are not eligible for
post-employment retention of that grant under the terms of the applicable ESCP
and grant documents, the value of any remaining Sign-On Restricted Units not yet
distributed to you will be paid in cash, such value being calculated using the
average of the opening and closing prices of Merrill Lynch common stock on the
New York Stock Exchange on the date of the Qualifying Employment Termination or,
if that is not a trading day, on the next trading day following the Qualifying
Employment Termination.. For purposes of this paragraph, “eligible for
post-employment retention of that grant under the terms of the applicable ESCP
and grant documents” includes post-employment retention associated with Staff
Reduction treatment, which Merrill Lynch in its discretion may elect to offer
you in the event of a Qualifying Employment Termination, and which requires your
execution of a general release of employment claims in favor of Merrill Lynch.
For avoidance of doubt, if Merrill Lynch offers you Staff Reduction treatment
and you decline to execute a general release or fail to comply with any other
conditions contained in the applicable ESCP and grant documents pertaining to
Staff Reduction treatment, you will not be eligible for a cash payment.
Buyout of Forfeited Equity
If a Qualifying Employment Termination occurs before you are paid the cash
portion of the Replacement Value and before you are granted the equity portion
of the Replacement Value by the MDCC, the entire Replacement Value will be paid
to you in cash. If a Qualifying Employment Termination occurs after you are paid
the cash portion of the Replacement Value but before you are granted the equity
portion of the Replacement Value by the MDCC, that portion of the Replacement
Value due in the form equity grants will be paid in cash. If a Qualifying
Employment Termination occurs after you are paid the cash portion of the
Replacement Value and after you are granted the equity portion of the
Replacement Value by the MDCC, and you are not eligible for post-employment
retention of any part of that grant under the terms of the applicable ESCP and
grant documents, the value of any remaining equity portion of the Replacement
Value not yet distributed to you will be paid in cash, such value being
calculated using the average of the opening and closing prices of Merrill Lynch
common stock on the New York Stock Exchange on the date of the Qualifying
Employment Termination or, if that is not a trading day, on the next trading day
following the Qualifying Employment Termination. For purposes of this paragraph,
“eligible for post-employment retention of that grant under the terms of the
applicable ESCP and grant documents” includes post-employment retention
associated with Staff Reduction treatment, which Merrill Lynch in its discretion
may elect to offer you in the event of a Qualifying Employment Termination, and
which

 



--------------------------------------------------------------------------------



 



requires your execution of a general release of employment claims in favor of
Merrill Lynch. For avoidance of doubt, if Merrill Lynch offers you Staff
Reduction treatment and you decline to execute a general release or fail to
comply with any other conditions contained in the applicable ESCP and grant
documents pertaining to Staff Reduction treatment, you will not be eligible for
a cash payment.
Definition of Cause
For the purposes of this letter agreement, Cause shall mean: (i) any substantial
violation of Merrill Lynch’s rules, regulations, policies, practices and/or
procedures; (ii) any substantial violation of laws, rules or regulations of any
governmental entity or regulatory or self-regulatory organization, applicable to
Merrill Lynch; (iii) criminal, illegal, dishonest, immoral, or unethical conduct
reasonably related to your employment; or (iv) a substantial breach of this
letter or any of the accompanying attachments. With respect to (i) and
(iv) above, Cause shall exist only after you are given notice and an opportunity
to correct your conduct, unless such conduct or its consequences cannot be
reasonably corrected.
Definition of Good Reason
For the purpose of this letter agreement, Good Reason shall mean: (i) a
meaningful and detrimental alteration in the nature your responsibilities or
authority, but only after you have notified Merrill Lynch in writing that you
believe such an alteration has occurred and, within 30 days of our receipt of
such notice, we have not been able to resolve the matter to our mutual
satisfaction; (ii) your reporting to an executive other than the CEO during the
three year period commencing on the Start Date; or (ii) a reduction of more than
40% in your total annual compensation (salary and VICP) that is not experienced
generally by similarly situated employees of Merrill Lynch.
TERMS RELATING TO YOUR VOLUNTARY RESIGNATION AFTER THE THIRD ANNIVERSARY OF YOUR
START DATE
If, anytime after the third anniversary of the Start Date: (i) you resign your
employment for any reason; (ii) you are not eligible for post-employment
retention with respect to any or all of the equity awards granted to you prior
to your resignation under the terms of the applicable ESCP and grant documents,
including equity awards described in this letter agreement; and (iii) you
refrain from engaging in competitive employment within the then-applicable
meaning of Retirement treatment under applicable ESCP and grant documents for
one year following your resignation; then, with respect to such equity awards
for which you are not eligible for post-employment retention, the original grant
value of such awards will be paid in cash, without regard to any appreciation or
depreciation in the price of Merrill Lynch common stock since the award was
made. For purposes of this paragraph, “eligible for post-employment retention
with respect to any or all of the equity awards granted to you prior to your
resignation under the terms of the applicable ESCP and grant documents” includes
post-employment retention associated with Staff Reduction treatment, which
Merrill Lynch in its discretion may elect to offer

 



--------------------------------------------------------------------------------



 



you in the event of a resignation covered by this paragraph, and which requires
your execution of a general release of employment claims in favor of Merrill
Lynch. For avoidance of doubt, if Merrill Lynch offers you Staff Reduction
treatment and you decline to execute a general release or fail to comply with
any other conditions contained in the applicable ESCP and grant documents
pertaining to Staff Reduction treatment, you will not be eligible for a cash
payment. Should you become eligible for Retirement treatment with respect to all
or any of the equity awards covered by this paragraph, this paragraph shall no
longer be applicable with respect to such awards.
COVENANT AGREEMENT
On or prior to the Start Date, you agree to enter into Merrill Lynch’s standard
covenant agreement for executives, a copy of which is attached hereto.
INDEMNIFICATION AND INSURANCE
During and after your employment, Merrill Lynch shall indemnify and defend you
with respect to claims relating to your employment to the fullest extent
permitted under applicable law and Merrill Lynch’s By-Laws.
FEES
Merrill Lynch will reimburse you for your actual attorney and consultant fees
incurred in the finalization of this letter agreement, up to $40,000.00.
WORK AUTHORIZATION
You must also be able to satisfy the requirements of the Immigration Reform and
Control Act of 1986, which requires documents to prove your identity and
demonstrate that you are authorized to work in the U.S., and to complete an
Employment Eligibility Verification form (Form I-9).
A further condition of this offer and your employment with Merrill Lynch is that
you have not been convicted of a felony or certain misdemeanors which would
disqualify you from employment with Merrill Lynch under federal securities law
and under New York Stock Exchange or National Association of Securities Dealer
rules. (These preconditions are referenced in the Merrill Lynch Statement of
Employment Conditions and the Merrill Lynch Policy on Statutory
Disqualification.)
PRE-EMPLOYMENT PREPARATION
Prior to your start date with Merrill Lynch, you are required to complete
pre-employment screenings, which includes substance abuse screening and Form I-9
verification. The Employee Service Center will assist you in scheduling these
appointments. In addition, you must review Merrill Lynch policies and guidelines
and submit a series of forms that

 



--------------------------------------------------------------------------------



 



provide required personal information. You will be receiving an email from our
Employee Service Center instructing you on how to proceed with this process. If
you have any questions in the interim, or you do not receive this email, please
contact me.
You should also carefully review the attached Statement of Employment Conditions
as this offer and your employment with Merrill Lynch are subject to them. In the
event of a conflict between the Statement of Employment Conditions and this
letter agreement, this letter agreement shall control.
You agree to keep this letter and its terms strictly confidential and not to
disclose them to any person or entity except your attorney, financial advisor,
and immediate family members, as long as such individuals agree that they are
subject to this confidentiality provision. Nothing in this letter shall prohibit
or restrict you from providing information pursuant to legal process.
Merrill Lynch represents and warrants that it is fully authorized and empowered
to enter into this Agreement and to perform its obligations thereunder. Any
notice to you that is required under, or which concerns this Agreement shall be
sent to you at your most recent address on file, and to your counsel:
Steven Eckhaus, Esq.
McCarter & English, LLP
245 Park Avenue
New York, NY 10167
seckhaus@mccarter.com
This Agreement may be executed in counterparts, including by fax or PDF, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
In the event of a conflict between this letter and any other document, this
letter shall control.
Tom, we believe you can make a significant contribution to Merrill Lynch, and we
look forward to your joining us.
Sincerely,
Peter R. Stingi
Senior Vice President

 



--------------------------------------------------------------------------------



 



 
Acceptance of offer
My signature below confirms acceptance of the offer of employment and my
understanding of the terms and conditions associated with it. This signature
also confirms that there are no oral promises associated with this offer that
are not reflected in this letter and I am not relying on any such promises or
understandings in accepting this offer. In signing this letter, I further
acknowledge that I have received, read, and agree to all pre-employment
conditions and policies referred to in this letter, specifically the enclosed
Statement of Employment Conditions and Policy on Statutory Disqualification.

             
Signed:
      Date:    
 
           

Enclosed:

•  
Statement of Employment Conditions

•  
Policy on Statutory Disqualification

•  
Covenant Agreement

 